EXECUTION VERSION

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

This Second Amended and Restated Security Agreement (as may be amended,
restated, supplemented, or otherwise modified from time to time,
this “Agreement”) is dated as of October 23, 2019, by and among Bluegreen
Vacations Corporation, a Florida corporation (the “Borrower”), Bluegreen
Vacations Unlimited, Inc., a Florida corporation (“BVU”), Bluegreen Resorts
Management, Inc., a Delaware corporation (“BRM”), Bluegreen Nevada, LLC, a
Delaware limited liability company (“BNV”), Bluegreen Louisiana, LLC, a Delaware
limited liability company (“BL”), Bluegreen New Jersey, LLC, a Delaware limited
liability company (“BNJ”), and TFRI 2013-1 LLC, a Delaware limited liability
company  (“TFRI” and together with each of BVU, BRM, BNV, BL and BNJ and each
other Guarantor (as defined in the Credit Agreement) party hereto from time to
time, each individually, a “Grantor” and, collectively, the “Grantors”), with
the mailing address of the Grantors as set forth in Section 14(b) below, and
Fifth Third Bank (“Fifth Third”), with its mailing address as set forth in
Section 14(b) below, acting as administrative agent hereunder for the Secured
Creditors hereinafter identified and defined (Fifth Third acting as such
administrative agent and any successor or successors to Fifth Third acting in
such capacity being hereinafter referred to as the “Administrative Agent”).

Preliminary Statements

A.The Borrower, the Grantors, and each other Guarantor from time to time party
thereto, the Lenders from time to time party thereto, and Fifth Third, as
Administrative Agent, have entered into that certain Second Amended and Restated
Credit Agreement dated as of October 23, 2019 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Lenders, including the L/C Issuer, have agreed, subject to certain terms and
conditions, to continue to extend credit and make certain other financial
accommodations available to the Borrower (the Administrative Agent and the
Lenders, together with any Affiliates of the Lenders with respect to Hedging
Liability and Bank Product Liability, as such terms are defined in the Credit
Agreement, being hereinafter referred to collectively as the “Secured Creditors”
and individually as a “Secured Creditor”).

B.In addition, one or more of the Borrower and the Guarantors may from time to
time be liable to one or more of the Secured Creditors with respect to Hedging
Liability and/or Bank Product Liability (as such terms are defined in the Credit
Agreement).

C.As a condition to continuing to extend credit to the Borrower under the Credit
Agreement, the Secured Creditors have required, among other things, that the
Grantors grant to the Administrative Agent for the benefit of the Secured
Creditors a Lien on and security interest in the personal property of each
Grantor described herein subject to the terms and conditions hereof.

D.The Borrower directly owns Ownership Interests in each Grantor and the
Borrower provides the Grantors with financial, management, administrative, and
technical support which enables each Grantor to conduct its business in an
orderly and efficient manner in the ordinary course.

E.The Grantors will each benefit, directly or indirectly, from credit and other
financial accommodations extended by the Secured Creditors to the Borrower.





[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

Now,  Therefore, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.Terms defined in Credit Agreement.    

(a) Except as provided below, all capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement. 

“Bluegreen Trustee” means Vacation Trust, Inc., a Florida corporation.

“Collateral Report” means a report substantially in the form of Exhibit A, or in
such other form acceptable to the Administrative Agent.

“Convey”  or “Conveyance” ” means, with respect to any Timeshare Inventory, a
transfer of title to such Timeshare Inventory by deed or other appropriate
conveyance document, free and clear of the Club Trust Agreement, including (for
the avoidance of doubt) any such transfer of title (a) from Bluegreen Trustee to
any Inventory Grantor under the Club Trust Agreement and (b) from any Inventory
Grantor to Administrative Agent. 

“Depositor”  means each Person that is a wholly-owned Subsidiary of Borrower
that has been established and operated in accordance with customary industry
practices as “Depositor” in connection with any Securitization.

“Inventory Grantor” means each of BVU, BNJ, BNV, and BL, and each other Grantor
party hereto from time to time owning any right, title, and interest in and to
any Timeshare Inventory.  For the avoidance of doubt, the Bluegreen Trustee is
expressly excluded from this definition.

“Inventory Related Resorts” means the Specified Resorts and the Other Resorts.

“Management Agreements” means all agreements described in Schedule B under the
heading “Management Agreements” or in any Collateral Reports delivered from time
to time to the Administrative Agent.

“Other Resorts” means, collectively, the Resorts more particularly described in
Schedule D attached hereto and made a part hereof.

“Pledged Account” means deposit account number 7433658213 maintained by and in
the name of the Borrower with the Administrative Agent.

“Pledged Receivables” has the meaning set forth in the Credit Agreement.

“Receivables” means all rights to payment of a monetary obligation, whether or
not earned by performance, and whether evidenced by an Account, Chattel Paper,
Instrument, General Intangible, or otherwise. For avoidance of doubt,
Receivables do not include any rights or



2

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

obligations under applicable Sales and Marketing Agreements or applicable
Management Agreements, other than payment rights of, respectively, BVU or BRM to
a monetary obligation.

“Residual Interest Certificate”  means, (a) any “Residual Interest Certificate”
(as such term is defined in each applicable Trust Agreement) and/or (b) any
certificates or other instruments now or hereafter representing any Residual
Interests, in each case issued by or with respect to any Trust.

“Residual Interests”  means, collectively, all of the economic and beneficial
interests (if any) of TFRI as (i)(x) the “Residual Interest Owner” (as such term
is defined in each applicable Trust Agreement) and/or (y) the holder of the
related Residual Interest Certificate, in each case with respect to each related
Trust and/or (ii) otherwise the holder of any equity interests in any Trust from
time to time, in each case whether such Trust is identified on Schedule E or
not.

“Sales and Marketing Agreements” means all agreements described in Schedule B
under the heading “Sales and Marketing Agreements” or in any Collateral Reports
delivered from time to time to the Administrative Agent.

“Securitization” means, collectively, each term securitization transaction
consummated (whether prior to the date of this Agreement or subsequent thereto)
pursuant to the terms and provisions of the related Securitization Documents
executed in conjunction therewith, pursuant to which the related Trust issues
asset-backed securities backed by timeshare receivables originated by the
Borrower.

“Securitization Collateral” means, collectively, all right, title, and interest
of TFRI in and to the following:

(i) all right, title, and interest of TFRI in and to (A) any Residual Interests,
(B)  any Residual Interest Certificates now or hereafter representing any such
Residual Interests, (C) all payments, dividends, distributions, rights,
replacements, substitutions and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for,
or upon conversion, reclassification or other like exchange for any such
Residual Interests, (D) all right, title, privileges, powers, authorities,
claims and interests of TFRI relating to or with respect to the Residual
Interest and/or the property referred to in clauses (A) through (C) above, and
(E) all General Intangibles and Investment Property constituting, representing
or otherwise evidencing any of the foregoing;  and

(ii) all right, title, and interest of TFRI in and to (A) any additional
Residual Interests or other economic and beneficial interests or other Ownership
Interests of any Trust (if any) from time to time acquired by TFRI in any
manner,  and any certificates or other instruments now or hereafter representing
or otherwise issued with respect thereto, (B) all payments, dividends,
distributions, rights, replacements, substitutions and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for, or upon conversion, reclassification or other
like exchange for any of the property referred to in the foregoing clause (A),
(C) all right, title, privileges, powers, authorities, claims and interests of
TFRI relating to or with respect to any property



3

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

referred to in clauses (A) and (B) above, and (D) all General Intangibles and
Investment Property constituting, representing or otherwise evidencing any of
the foregoing.

“Securitization Documents” means, collectively, with respect to each
Securitization (a) each Trust Agreement, (b) each related indenture or
equivalent document, and (c) each other document, instrument, or agreement
entered into from time to time in conjunction therewith, together with any
amendments, restatements, supplements, or modifications thereto or thereof from
time to time.

“Specified Resorts” has the meaning set forth in the Credit Agreement.  The
Specified Resorts are more particularly described in Schedule C attached hereto
and made a part hereof.

“Trust” means, collectively, (a) each Person listed as such on Schedule E (as
updated from time to time pursuant to the terms and provisions hereof) and (b)
each other trust that has been established pursuant to the terms and provisions
of the applicable Trust Agreement.

“Trust Agreement” means, collectively, with respect to each Securitization (a)
each trust agreement listed on Schedule E (as updated from time to time pursuant
to the terms and provisions hereof), and (b) each other trust agreement (or
equivalent document) executed on or after the date hereof with respect to any
Securitization, together with any amendments, restatements, supplements, or
modifications thereto or thereof from time to time.

“Timeshare Inventory” means any and all timeshare interests within one or more
of the Inventory Related Resorts that are directly or beneficially owned, held,
and/or controlled by any Inventory Grantor from time to time.

“Vacation Club” means the “Bluegreen Vacation Club Multi-Site Timeshare Plan”
created pursuant to the Club Trust Agreement.

(b) Without limiting the foregoing, all terms which are used in this Agreement
which are defined in the Uniform Commercial Code of the State of New York as in
effect from time to time (“UCC”) shall have the same meanings herein as such
terms are defined in the UCC, unless this Agreement shall otherwise specifically
provide.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement, (v) any
reference to any Applicable Law herein shall, unless otherwise specified, refer
to such Applicable Law as amended, modified or supplemented from time to time,
and (vi) where the



4

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

context requires, terms relating to the Collateral or any part thereof, when
used in relation to any Grantor, shall refer to any property or assets owned
by such Grantor, as applicable, comprising Collateral or the relevant part
thereof.

Section 2.Grant of Security Interest in the Collateral.  As collateral security
for the Secured Obligations defined below: 

(a) Borrower hereby grants to the Administrative Agent, for the benefit of the
Secured Creditors, a Lien on and security interest in, and right of set‑off
against, and acknowledges and agrees that the Administrative Agent has and shall
continue to have for the benefit of the Secured Creditors a continuing Lien on
and security interest in, and right of set‑off against, all right, title, and
interest of Borrower,  whether now owned or existing or hereafter created,
acquired or arising, in and to (i) the Pledged Account and all sums now or
hereafter on deposit therein or payable thereon and all investment property in
which funds in the Pledged Account may from time to time be invested (overnight
or otherwise), all claims with respect thereto and all income, distributions,
and sums distributable or payable from, upon, or in respect of the foregoing;
(ii) accessions and additions to, and substitutions and replacements of, any and
all of the foregoing; and (iii) proceeds and products of the foregoing, and all
insurance of the foregoing and proceeds thereof (collectively, the “Pledged
Account Collateral”); provided,  however, that for avoidance of doubt, without
derogating in any way from the Lien and security interest of Administrative
Agent in Cash Collateral pursuant to the terms and provisions of the other Loan
Documents, the term “Pledged Account Collateral” shall not include (and the
foregoing Lien and security interest and right of set-off against the Borrower’s
right, title and interest in and to the Pledged Account Collateral does not
cover, include or extend to) any other of Borrower’s or any of its Subsidiary’s
accounts wherever located, including any of the items described in the foregoing
clauses (i) through (iii) once such items are directed to be on deposit in such
of Borrower’s or any of its Subsidiary’s accounts in accordance with and subject
to the provisions of Section 5(d)(ii) below; and

(b) without limiting in any way the foregoing, each Grantor, respectively,
hereby grants (and, with respect to Timeshare Inventory, grants, bargains,
sells, conveys, mortgages, warrants, collaterally assigns and pledges) to the
Administrative Agent, for the benefit of the Secured Creditors, a Lien on and
security interest in, and right of set‑off against, and acknowledges and agrees
that the Administrative Agent has and shall continue to have for the benefit of
the Secured Creditors a continuing Lien on and security interest in, and right
of set‑off against, all right, title, and interest of each such respective
Grantor, whether now owned or existing or hereafter created, acquired or
arising, in such of the following as is owned by each such respective Grantor
(collectively, with the Pledged Account Collateral, the “Collateral”):

(i) (A) all Timeshare Inventory owned by any Inventory Grantor and (B) all
right, title, and interest of any Inventory Grantor in and to all Timeshare
Inventory held by the Bluegreen Trustee for the benefit of such Inventory
Grantor under the Club Trust Agreement;

(ii) all Pledged Receivables owned by BRM or BVU;



5

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

(iii) all Securitization Collateral owned by TFRI;  

(iv) accessions and additions to, and substitutions and replacements of, any and
all of the foregoing; and

(v) proceeds and products of the foregoing, and all insurance of the foregoing
and proceeds thereof. 

Section 3.Secured Obligations.  This Agreement is made and given to secure, and
shall secure, the prompt payment and performance of (a) all “Secured
Obligations,” as such term is defined in the Credit Agreement, in each case
whether now existing or hereafter arising (and whether arising before or after
the filing of a petition in bankruptcy and including all interest, costs, fees,
and charges after the entry of an order for relief against the Borrower or any
Guarantor in a case under Title 11 of the United States Bankruptcy Code or any
similar proceeding, whether or not such interest, costs, fees and charges would
be an allowed claim against such Borrower or Guarantor in such proceeding), due
or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired and (b) any and all expenses and charges, legal or
otherwise (including reasonable attorney’s fees awarded in an appellate court
and reasonable attorney’s fees incurred in a bankruptcy proceeding), suffered or
incurred by the Secured Creditors, and any of them individually, in collecting
or enforcing any of such indebtedness, obligations, and liabilities or in
realizing on or protecting or preserving any security therefor, including the
Lien and security interest granted hereby (all of the indebtedness, obligations,
liabilities, expenses, and charges set forth in this Section 3 being hereinafter
referred to as the “Secured Obligations”).  Notwithstanding anything in this
Agreement to the contrary, the right of recovery against each Grantor under this
Agreement shall not exceed $1.00 less than the lowest amount that would render
such Grantor’s obligations under this Agreement void or voidable under
Applicable Law, including fraudulent conveyance law.

Section 4.Covenants, Agreements, Representations and Warranties.

(a) Each Grantor hereby represents and warrants to the Secured Creditors (in
each case, solely with respect to any right, title, or interest of such Grantor
in and to the Collateral or any portion thereof) that:

(i) Such Grantor is the sole and lawful owner of its applicable Collateral, and
has full right, power, and authority to enter into this Agreement and to perform
each and all of the matters and things herein provided for.

(ii) The chief executive office of such Grantor is at 4960 Conference Way North,
Suite 100, Boca Raton, Florida  33431. Such Grantor keeps and shall keep all of
its Collateral, if applicable, and all of its books and records relating to such
Collateral only at the foregoing location.

(iii) Such Grantor’s legal name, jurisdiction of organization and organizational
number or EIN is (A) in the case of BVU, Bluegreen Vacations Unlimited, Inc., a
Florida corporation, with organizational number P93000051653, (B) in the case of
BRM, Bluegreen Resorts Management, Inc., a Delaware corporation, with EIN
65-0520217, (C)



6

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

in the case of BNV, Bluegreen Nevada, LLC, a Delaware limited liability company,
with EIN 20-8208202, (D) in the case of BNJ, Bluegreen New Jersey, LLC, a
Delaware limited liability company, with EIN 26-1539186, and (E) in the case of
BL, Bluegreen Louisiana, LLC, a Delaware limited liability company, with EIN
26-1431747.  Neither the Borrower nor any Such Grantor has not transacted
business at any time during the immediately preceding five‑year period, and does
not currently transact business, under any other legal names or trade names
other than the prior legal names and trade names set forth on Schedule A.  

(iv) All right, title, and interest of such Grantor in and to any Collateral and
every part thereof is free and clear of all Liens except for Permitted Liens.

(v) Schedule B contains a true, complete and current listing of all (A) Sales
and Marketing Agreements which relate to the Pledged Receivables of BVU as of
the date hereof and (B) Management Agreements which relate to the
Pledged Receivables of BRM as of the date hereof.

(b) Borrower hereby represents and warrants to the Secured Creditors that (i)
the Borrower’s legal name, jurisdiction of organization and organizational
number is as set forth in the Credit Agreement and (ii) Borrower has not
transacted business at any time during the immediately preceding five‑year
period, and does not currently transact business, under any other legal names or
trade names other than the prior legal names and trade names set forth on
Schedule A.

(c) With respect to the Securitization Collateral, each of Borrower and TFRI
hereby represents and warrants to the Secured Creditors (in each case as to the
representations and/or warranties applicable to Borrower and/or TFRI) that:

(i) Schedule E contains a true, complete and current listing of all Trust
Agreements and Trusts as of the date hereof.

(ii) Each Residual Interest represents the entire economic and beneficial (if
any) interest in the equity of each related Trust.

(iii) With respect to any Residual Interests existing as of the date hereof, (A)
Borrower has (on or before the date hereof) transferred to TFRI (x) each
Residual Interest and (y) all related Securitization Collateral, and (B) each
such transfer has complied in all respects with the provisions of the related
Trust Agreements governing the transfer of the respective Residual Interests and
any Residual Interest Certificates issued with respect thereto. 

(iv) TFRI (A) has not sold, assigned or otherwise transferred the Residual
Interest and/or any rights associated therewith except as contemplated by the
Loan Documents and (B) is the owner of each such Residual Interest free and
clear of all Liens, other than the restriction on transfer set forth in the
related Trust Agreements and other



7

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

than the Liens of Administrative Agent pursuant to the terms of this Agreement
and the other Loan Documents.

(v) No consent of any Person is required for the grant of the security interest
in the Securitization Collateral. No consent of any Person will be required upon
the occurrence of an Event of Default and the exercise by the Administrative
Agent of its remedies under this Agreement with respect to the Securitization
Collateral; provided, that the Administrative Agent’s ability to exercise its
rights with respect to the Securitization Collateral will be subject to certain
conditions precedent applicable to assignments or other transfers of
Securitization Collateral as further set forth in applicable Trust Agreements.

(vi) To the knowledge of each of Borrower and TFRI, there are no defaults or
events of default under the Securitization Documents.

(d) Each Grantor and (where applicable) the Borrower each hereby covenant and
agree with the Secured Creditors that:

(i) No Grantor shall move (and Borrower shall not allow any Grantor to move) its
chief executive office without first providing the Administrative Agent at least
30 days prior written notice of such Grantor’s intent to do so; provided, that
each Grantor shall at all times maintain (and Borrower shall cause each Grantor
to maintain) its chief executive office in the United States of America and such
Grantor shall have taken all action reasonably requested by the Administrative
Agent to maintain the Lien and security interest of the Administrative Agent in
the applicable Collateral at all times fully perfected and in full force and
effect.

(ii) No Grantor shall change (and Borrower shall not allow any Grantor to
change) (x)  its jurisdiction of organization without the Administrative Agent’s
prior written consent or (y)  its legal name without first giving 30 days’ prior
written notice of its intent to do so to the Administrative Agent.  Each Grantor
shall, or shall cause the Borrower to, designate in writing to the
Administrative Agent on a quarterly basis any other trade name under which such
Grantor transacts business.

(iii) Each of the Grantors and, solely with respect to the Pledged Account
Collateral, the Borrower, shall warrant and defend (and Borrower shall cause
each Grantor to warrant and defend) the respective Collateral of such Grantor
and the Borrower against any claims and demands of all persons at any time
claiming the same or any interest in such Collateral adverse to any of the
Secured Creditors.

(iv) Upon the Administrative Agent’s request, the applicable Grantor agrees from
time to time to deliver to the Administrative Agent such evidence of the
existence, identity, and location of its Collateral and of its availability as
collateral security pursuant hereto (including schedules describing (i) all of
the Sales and Marketing Agreements, and Management Agreements and (ii) the
Pledged Receivables pledged to the Administrative Agent hereunder, together with
such Grantor’s warranty of the genuineness thereof).  The



8

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

Administrative Agent shall have the right to verify all or any part of the
Collateral in any manner, and through any medium, which the Administrative Agent
considers appropriate and reasonable, and such Grantor agrees to furnish all
assistance and information, and perform any acts, which the Administrative Agent
may require in connection therewith.

(v) Borrower and each Grantor agrees as to itself to execute and deliver to the
Administrative Agent such further agreements (including subordination
agreements), assignments, instruments, and documents, and to do all such other
things, as the Administrative Agent may reasonably deem necessary or appropriate
to assure the Administrative Agent its Lien and security interest hereunder in
the Collateral, including (A) such instruments and documents as the
Administrative Agent may from time to time reasonably require to comply with the
UCC and any other Applicable Law, and (B) such control agreements with respect
to the Pledged Account and investment property therein, and to cause the
relevant depository institutions, financial intermediaries, and issuers with
respect thereto to execute and deliver such control agreements, as the
Administrative Agent may from time to time reasonably require.  The
Administrative Agent may order Lien searches from time to time against Borrower
and each Grantor and the Collateral, and each such Person shall promptly
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with such Lien searches; provided, that so long as no
Event of Default has occurred and is continuing, neither Borrower nor any
Grantor shall be required to reimburse the Administrative Agent for more than
one such Lien search per calendar year.  In the event for any reason the
Applicable Law of any jurisdiction other than New York, or the UCC, becomes or
is applicable to the Collateral or any part thereof, or to any of the Secured
Obligations, the Grantors agree to execute and deliver all such agreements,
assignments, instruments, and documents and to do all such other things as the
Administrative Agent deems necessary or appropriate to preserve, protect, and
enforce the security interest of the Administrative Agent under the Applicable
Law of such other jurisdiction. Borrower and each Grantor agrees to mark its
books and records to reflect the Lien and security interest of the
Administrative Agent in the Collateral. For the avoidance of doubt, without
limiting in any way (x)  the rights of Administrative Agent pursuant to the
terms and provisions of Section 9 below and/or any power of attorney executed in
conjunction herewith, and/or (y) the rights and remedies of Administrative Agent
upon the occurrence and continuance of any Event of Default with respect to any
Timeshare Inventory and/or the rights of any Grantor with respect thereto,
nothing in this clause (v) shall be deemed to require any applicable Grantor to
execute in favor of Administrative Agent any real estate mortgage or similar
real property encumbrance with respect to any Timeshare Inventory, or otherwise
record any such instrument with any Governmental Authority.

(vi) The Administrative Agent may at its option, after the occurrence and during
the continuation of an Event of Default, perform the same and in so doing may
expend such sums as the Administrative Agent reasonably deems advisable in the
performance thereof, including the payment of any taxes, Liens, and
encumbrances, expenditures made in defending against any adverse claims, and all
other expenditures which the Administrative Agent may be compelled to make by
operation of law or which



9

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

the Administrative Agent may make by agreement or otherwise for the protection
of the security hereof.  All such reasonable sums and amounts so expended shall
be repayable by the applicable Grantor upon demand, shall constitute additional
Secured Obligations secured hereunder, bearing interest as provided in
Section 2.4 of the Credit Agreement.  No such performance of any covenant or
agreement by the Administrative Agent on behalf of the Borrower or any Grantor,
and no such advancement or expenditure therefor, shall relieve any such Person
of any default under the terms of this Agreement or in any way obligate any
Secured Creditor to take any further or future action with respect thereto.  The
Administrative Agent, in making any payment hereby authorized, may do so
according to any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax Lien or title or claim.  The Administrative
Agent, in performing any act hereunder, shall be the sole judge (in its
commercially reasonable discretion as a secured party) of whether the Borrower
or any Grantor is required to perform the same under the terms of this
Agreement.  The Administrative Agent is hereby authorized to charge any account
of the Borrower or the applicable Grantor maintained with any Secured Creditor
for the amount of such sums and amounts so expended.

(vii) Borrower and each Grantor hereby irrevocably authorizes the Administrative
Agent or its designee at any time and from time to time to file in any relevant
jurisdiction any and all financing statements and other items as may be
necessary to perfect, if applicable, the Secured Creditors’ Lien and security
interest in the Collateral as the Administrative Agent may require; provided,
that as to the Timeshare Inventory, the only filings will be financing
statements filed with the appropriate Governmental Authority in Florida or
Delaware, as applicable.  Each Grantor hereby agrees that a carbon, photographic
or other reproduction of this Agreement or any other document is sufficient for
filing as a financing statement or recordable document by the Administrative
Agent without notice thereof to such Person wherever the Administrative Agent in
its sole discretion desires to file the same.

Section 5.Provisions Regarding Pledged Receivables.

(a) As of the time any Receivable owned by the applicable Grantor becomes a
Pledged Receivable subject to the security interest provided for hereby, and at
all times thereafter, the applicable Grantor shall be deemed to have warranted
as to each such Pledged Receivable that (i) all warranties of such Grantor set
forth in this Agreement are true and correct with respect to such Pledged
Receivable; (ii) such Pledged Receivable and all papers and documents relating
thereto are genuine and in all respects what they purport to be; (iii) such
Pledged Receivable is valid and subsisting; that the amount of such Pledged
Receivable represented as owing is the correct amount actually and
unconditionally owing, except for normal cash discounts on normal trade terms in
the ordinary course of business; (iv) the amount of such Pledged Receivable
represented as owing is not disputed and is not subject to any set‑offs,
credits, deductions or countercharges other than those arising in the ordinary
course of such Grantor’s business which are disclosed to the Administrative
Agent in writing promptly upon such Grantor becoming aware thereof; and (v) 



10

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

except as disclosed to the Administrative Agent in writing at or prior to the
time such Pledged Receivable is created, that no surety bond was required or
given in connection with such Pledged Receivable or the contracts or purchase
orders out of which the same arose.

(b) Unless and until an Event of Default has occurred and is continuing, each
Grantor may settle and adjust disputes and claims with its customers and account
debtors, handle recoveries, and grant discounts, credits, and allowances and
otherwise deal with the Collateral in the ordinary course of its business as
presently conducted for amounts and on terms which the applicable Grantor in
good faith considers advisable; and, during the existence and continuation of
any Event of Default, at the Administrative Agent’s request, such Grantor shall
notify the Administrative Agent promptly of all recoveries.  During the
existence and continuation of any Event of Default, at the Administrative
Agent’s request, such Grantor shall also notify the Administrative Agent
promptly of all disputes and claims and settle or adjust them at no expense to
the Administrative Agent, but no discount, credit or allowance other than on
normal trade terms in the ordinary course of business as presently conducted
shall be granted to any customer or account debtor under any Sales and Marketing
Agreement or Management Agreement, as the case may be.  The Administrative Agent
may, at all times during the existence and continuation of any Event of Default,
settle or adjust disputes and claims directly with customers or account debtors
under any Sales and Marketing Agreement or Management Agreement for amounts and
upon terms which the Administrative Agent considers advisable.

(c) To the extent any Pledged Receivable is at any time evidenced by an
Instrument or tangible Chattel Paper, the applicable Grantor shall cause such
Instrument or tangible Chattel Paper to be pledged and delivered to the
Administrative Agent; provided, that prior to the existence and continuation of
an Event of Default and thereafter until otherwise required by the
Administrative Agent, such Grantor shall not be required to deliver any such
Instrument or tangible Chattel Paper unless and until the aggregate unpaid
principal balance of all such Instruments and tangible Chattel Paper held by
such Grantor and not delivered to the Administrative Agent hereunder is
determined by the Administrative Agent in its reasonable discretion to be
material.  Unless delivered to the Administrative Agent or its agent, all
tangible Chattel Paper and Instruments shall contain a legend acceptable to the
Administrative Agent indicating that such Chattel Paper or Instrument is subject
to the security interest of the Administrative Agent contemplated by this
Agreement.

(d) Collection of Pledged Receivables.

(i) Except as otherwise provided in this Agreement, each applicable Grantor
shall attempt to make collection of its Pledged Receivables and may use the same
to carry on its business in accordance with sound business practice and
otherwise subject to the terms of the Loan Documents.

(ii) Each applicable Grantor shall cause all payments in respect of the Pledged
Receivables to be remitted in accordance with its customary procedures as in
effect on the date hereof and to cause all such items and the proceeds of the
Pledged Receivables to be deposited (to the extent applicable) by the applicable
escrow agent to which such amounts



11

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

are paid (each, an “Escrow Agent”) after release from escrow, directly into the
Pledged Account.  In no event shall any Grantor permit payments with respect to
any Receivable other than a Pledged Receivable to be remitted into the Pledged
Account.  Prior to the exercise of rights as contemplated by clause (iii) below,
the Borrower and/or each applicable Grantor shall have the right to direct the
transfer of funds from the Pledged Account in accordance with its ordinary
business practices free and clear of the Lien and security interest granted by
Borrower in and to the Pledged Account pursuant to the terms of this
Agreement.  Each of Borrower and the applicable Grantor shall (and to the extent
applicable, shall cause the relevant Escrow Agent to) execute and deliver such
documentation as the Administrative Agent may reasonably require establishing
such Escrow Agent’s agreement, in each case, to deposit all payments in respect
of, and all proceeds of, Pledged Receivables to which a Grantor is entitled
directly into the Pledged Account and acknowledging the Administrative Agent’s
rights under this Agreement. 

(iii) Upon the occurrence and during the continuation of an Event of Default,
whether or not the Administrative Agent has exercised any of its other rights
under the other provisions of this Section 5, the Administrative Agent or its
designee may notify a Grantor’s customers and account debtors under any or all
Sales and Marketing Agreements and/or any Management Agreements at any time that
applicable Pledged Receivables have been assigned to the Administrative Agent or
of the Administrative Agent’s security interest in the applicable Pledged
Receivables, and either in its own name, or such Grantor’s name, or both,
demand, collect, receive, receipt for, sue for, compound and give acquittance
for any or all amounts due or to become due on applicable Pledged Receivables,
and in the Administrative Agent’s discretion file any claim or take any other
action or proceeding which the Administrative Agent may deem necessary or
appropriate to protect and realize upon the security interest of the
Administrative Agent in the applicable Pledged Receivables or any other
Collateral.

(iv) Neither Borrower nor any Grantor shall permit (A) the deposit into the
Pledged Account of any property other than (1)(x) payments in respect of the
Pledged Receivables or the proceeds thereof and (y) subject to Section 7(b)
below, proceeds of Permitted Sales and/or (2) Residual Interest Payments
pursuant to Section 6(a) below (collectively, clauses (1) and (2),  the
“Permitted Deposits”) or (B) the commingling of any such other property with
such payments and proceeds.

(v) The Administrative Agent may, after the occurrence and during the
continuation of an Event of Default, apply all or any part of the Permitted
Deposits received by it from any source to the payment of the Secured
Obligations in accordance with Section 2.9 of the Credit Agreement.  Each of
Borrower and each Grantor hereby indemnifies the Secured Creditors from and
against all liabilities, damages, losses, actions, claims, judgments, and all
reasonable costs, expenses, charges, and reasonable attorneys’ fees suffered or
incurred by any Secured Creditor because of the maintenance of the Pledged
Account and related arrangements; provided, that no such Person shall be
required to indemnify any Secured Creditor for any of the foregoing to the
extent they arise solely from the gross negligence or willful misconduct of the
person seeking to be indemnified,



12

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Secured Creditors shall have no liability or responsibility to
the Borrower or any Grantor for the Administrative Agent accepting any check,
draft or other order for payment of money bearing the legend “payment in full”
or words of similar import or any other restrictive legend or endorsement
whatsoever or be responsible for determining the correctness of any remittance.

(e) Pledged Receivable Payments to Pledged Account.  The Pledged Account shall
be the only deposit account into which any payments in respect of Pledged
Receivables or any proceeds of Pledged Receivables will be remitted at any
time.  No Borrower nor any Grantor shall cause, direct or permit the deposit of
any payments in respect of Pledged Receivables or proceeds thereof into any
account other than the Pledged Account.  Upon the occurrence and during the
continuation of an Event of Default, the Pledged Account shall be the only
deposit account into which any proceeds of Permitted Sales which are released by
the applicable Escrow Agent and to which each applicable Grantor is entitled
will be remitted and such Grantor shall not cause, direct or permit any such
proceeds to be deposited into any account other than the Pledged Account.

Section 6.Provisions Regarding Securitization Collateral.

(a) TFRI shall cause all distributions, payments, and other amounts payable to
TFRI in respect of any Residual Interests and/or otherwise with respect to any
Securitization Collateral pursuant to the terms and provisions of the related
Securitization Documents (as applicable) (collectively, referenced herein as
“Residual Interest Payments”) to be paid directly to the Pledged Account.     

(b) In furtherance of the foregoing, on or before the date hereof, TFRI, as
owner of the Residual Interest, shall have irrevocably directed the “Trust
Paying Agent” under and as defined in the related Trust Agreement, and the Trust
Paying Agent shall have agreed (in form and substance acceptable to
Administrative Agent in its sole discretion) to make all Residual Interest
Payments directly to the Pledged Account, until directed otherwise by
Administrative Agent.

(c) On or before the date hereof, Borrower and TFRI shall have delivered to
Administrative Agent a letter from the “Owner Trustee” and the “Certificate
Registrar” (under and as defined in each related Trust Agreement) in form and
substance acceptable to Administrative Agent in its sole discretion (such
letter, an “Owner Trustee Comfort Letter”).  

(d) With respect to any Securitization Collateral arising from a Securitization
occurring after the Closing Date, but without any obligation of Borrower or TFRI
to establish or cause to be established any such Collateral, Borrower and/or
TFRI covenant and agree as follows:

(i) With respect to the related Residual Interests, (A) as soon as is reasonably
practical (and in any event within sixty (60) days) after the effective date of
any such Securitization, Borrower shall transfer (or cause to be transferred) to
TFRI (x) each such Residual Interest and (y) all related Securitization
Collateral, and (B) each such transfer shall comply in all respects with the
provisions of the related Trust Agreement governing



13

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

the transfer of the respective Residual Interests and any Residual Interest
Certificates issued with respect thereto.  

(ii) Any such Securitization Collateral shall, upon TFRI taking any right,
title, or interest therein, automatically be subject to the Lien and security
interest of Administrative Agent pursuant to this Agreement without any further
action by Administrative Agent or any Grantor.

(iii) Without limiting the foregoing, as soon as is reasonably practical (and in
any event within sixty (60) days) after the effective date of any such
Securitization, Borrower or TFRI shall also deliver to Administrative Agent:

(A) a certificate executed by a responsible officer of Borrower certifying
that: (w)(I) all steps required for each such transfer referenced in clause (i)
above have been taken, and (II) the Certificate Registrar (under and as defined
in the related Trust Agreement) has registered such transfer of the related
Residual Interest Certificates into the name of TFRI; (x) TFRI (I) has not sold,
assigned or otherwise transferred the Residual Interest and/or any rights
associated therewith except as contemplated by the Loan Documents and (II) is
the owner of each such Residual Interest free and clear of all Liens, other than
the restriction on transfer set forth in the related Trust Agreements and other
than the Liens of Administrative Agent pursuant to the terms of this Agreement
and the other Loan Documents; (y) no consent of any Person (I) is required for
the grant of the security interest in the Securitization Collateral or (II) will
be required upon the occurrence of an Event of Default and the exercise by the
Administrative Agent of its remedies under this Agreement with respect to the
Securitization Collateral; provided, that the Administrative Agent’s ability to
exercise its rights with respect to the Securitization Collateral will be
subject to certain conditions precedent applicable to assignments or other
transfers of Securitization Collateral as further set forth in applicable Trust
Agreements; and (z)  to the knowledge of each of Borrower and TFRI, there are no
defaults or events of default under the Securitization Documents;  

(B) upon the request of Administrative Agent, in addition to the written
directions delivered by TFRI pursuant to clause (b) above, evidence that (x)
 TFRI, as owner of any additional related Residual Interest, has irrevocably
directed the “Trust Paying Agent” under and as defined in the related Trust
Agreement, and (y)  Trust Paying Agent has agreed to make all Residual Interest
Payments directly to the Pledged Account, until directed otherwise by
Administrative Agent, in form and substance substantially similar to the
directions delivered as of the date hereof;

(C) upon the request of Administrative Agent, an Owner Trustee Comfort Letter
from the “Owner Trustee” and the “Certificate Registrar” (under and as defined
in each related Trust Agreement), in form and substance



14

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

substantially similar to the Owner Trustee Comfort Letter delivered to
Administrative Agent as of the date hereof; and

(D) an update to Schedule E reflecting a true, complete and current listing of
all Trust Agreements and Trusts as of the date thereof.

(e) Notwithstanding the foregoing clauses (c) and (d), upon the written request
of Administrative Agent ((x) as of any date prior to the occurrence of an Event
of Default, with the consent of (or otherwise at the request of) the Required
Lenders or (y) as of any date prior to the occurrence of an Event of Default, in
the sole discretion of Administrative Agent), TFRI shall: (i) deliver any
Residual Interest Certificates included in the Collateral as of such date,
indorsed in blank to Administrative Agent for the benefit of the Secured
Creditors and (ii) provide evidence satisfactory to Administrative Agent of the
registration on the books of the Certificate Registrar (under and as defined in
each related Trust Agreement) of the pledge of the related Residual Interests to
Administrative Agent for the benefit of the Secured Creditors.

(f) Without limiting clauses (a) through (e) above, or any other term or
provision of this Agreement, each of Borrower and TFRI agrees to execute and
deliver to the Administrative Agent such further agreements, assignments,
instruments, and documents, and to do all such other things, as the
Administrative Agent may reasonably deem necessary or appropriate to assure the
Administrative Agent its Lien and security interest hereunder in the
Securitization Collateral, including without limitation (i) such instruments and
documents as the Administrative Agent may from time to time reasonably require
to comply with the UCC and any other Applicable Law, and (ii) such control
agreements with respect to the Pledged Account, the Residual Interest
Certificates included in the Collateral, and any other Securitization
Collateral. 

(g) Borrower shall not (and will not permit TFRI to) amend, modify, or waive (or
consent to any amendment, modification, or waiver) of any provisions of any
Securitization Document to which it is party, the effect of which could
reasonably be expected to have a Material Adverse Effect.

(h) Borrower shall promptly deliver to Administrative Agent (i) written notice
of any “Event of Default” of which it has actual knowledge with respect to any
Securitization, as such term is defined in the related Securitization Documents,
(ii) upon request of Administrative Agent, copies of any notices or other
correspondence received by Borrower or TFRI from the “Trust Paying Agent”  under
the terms and provisions of any Trust Agreement (including without limitation
Section 5.02(b) thereof), (iii) copies of any material notices or other
correspondence received by Borrower or TFRI from the “Owner Trustee” under the
terms and provisions of any Trust Agreement (including without limitation
Section 4.01 thereof), and (iv)  notice of the payment in full, redemption, or
other termination of any Securitization, whether pursuant to the terms and
provisions of the related Securitization Documents or otherwise.

(i) [Intentionally omitted].



15

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

(j) Residual Interests Payments to Pledged Account.  Except as directed in
writing by Administrative Agent, (i) the Pledged Account shall be the only
deposit account into which any Residual Interest Payments or any proceeds of
Securitization Collateral will be remitted at any time and (ii) neither Borrower
nor TFRI shall cause, direct or permit the deposit of any payments in respect of
any Residual Interest Payments or any proceeds of Securitization Collateral into
any account other than the Pledged Account. 

(k) Notwithstanding anything to the contrary in this Agreement, the other Loan
Documents or otherwise, upon the  payment in full, redemption, or other
termination of any Securitization, whether pursuant to the terms and provisions
of the related Securitization Documents or otherwise,  all of the related
Securitization Collateral shall be automatically released from the Lien and
security interest of Administrative Agent pursuant to this Agreement or any
other Loan Documents without any further action by Administrative Agent or any
of the Secured Creditors.  Concurrently therewith,  the Administrative Agent
shall cooperate with Borrower and/or TFRI, at the sole cost and expense of
Borrower, in connection with such releases, including the prompt delivery to
TFRI of any Residual Interest Certificates (and indorsements in blank)
previously delivered to the Administrative Agent pursuant to clause (e) above or
otherwise and in the filing of any necessary amendments to any previously filed
financing statements covering any such released Securitization Collateral.

Section 7.Special Provisions Re: Timeshare Inventory.    

(a) Each Inventory Grantor shall, at its own cost and expense, retain (i) good
and marketable title to (or a beneficial interest in) the respective Timeshare
Inventory of such Inventory Grantor free and clear of all Liens, charges and
encumbrances other than Permitted Liens, and (ii) good right, full power, and
authority to sell, convey, transfer, and mortgage (if applicable) the respective
Timeshare Inventory of such Inventory Grantor.  

(b) Each Inventory Grantor may, until an Event of Default has occurred and is
continuing and thereafter until otherwise notified by the Administrative Agent,
sell, convey, transfer, and mortgage (if applicable) the respective Timeshare
Inventory of such Inventory Grantor in the ordinary course of business of such
Inventory Grantor or as otherwise permitted by the terms of the Credit Agreement
(each, a “Permitted Sale”).  Upon any such Permitted Sale, all of the Liens,
security interests or other rights granted by or pursuant to this Agreement or
any other Loan Documents on, in or to the Timeshare Inventory subject to such
Permitted Sale shall, simultaneously with the closing of the Permitted Sale,
automatically be released and terminated without payment of any release price,
fee or penalty; provided, that upon the occurrence and during the continuation
of an Event of Default, all proceeds of Permitted Sales shall promptly (and in
any event, within two (2) Business Days after the applicable Escrow Agent would
be entitled to release the same to the applicable Inventory Grantor) be
deposited into the Pledged Account. 

(c) Each Inventory Grantor shall obtain and maintain, with respect to the
respective Timeshare Inventory of such Inventory Grantor and the Specified
Resorts, insurance with financially sound and reputable insurers, which
insurance shall protect against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-



16

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

insurance and self-insurance, if adequate reserves are maintained with respect
thereto) as is customary in the case of entities of established reputation
engaged in the same or a similar line of business and similarly situated.  The
Secured Creditors shall have the right to inspect each Inventory Related Resort,
and the books and records of each Inventory Grantor to verify the respective
Timeshare Inventory of such Inventory Grantor at all reasonable times, and
reasonable access to such Inventory Related Resort shall be permitted for that
purpose during normal business hours subject to the rules and regulations of the
applicable Association and the Vacation Club.

(d) In the case of any material damage to or destruction of the Specified
Resorts or any part thereof affecting any of the Timeshare Inventory, the
applicable Inventory Grantor shall promptly give written notice thereof to the
Administrative Agent, generally describing the nature and extent of such damage
or destruction.

(e) As of the time any Timeshare Inventory of any Inventory Grantor becomes
subject to the Lien and security interest provided for hereby and at all times
thereafter, the applicable Inventory Grantor shall be deemed to have warranted
as to any and all of such Timeshare Inventory that all warranties of such
Inventory Grantor set forth in this Agreement are true and correct with respect
to such Timeshare Inventory.

(f) Without limiting clauses (a) through (e) above, or any other term or
provision of this Agreement (including without limitation any rights or remedies
of Administrative Agent and the Secured Creditors under Section 10 below),  upon
the occurrence and during the continuation of an Event of Default, (i) each
Inventory Grantor shall, upon the Administrative Agent’s written request, (A)
execute and deliver (and Borrower agrees to cause each Inventory Grantor to
execute and deliver) to the Administrative Agent, such further deeds or other
instruments of record and/or other agreements, assignments, instruments, and
documents, and (B) take any and all such other actions that allow the Secured
Creditors to realize on the benefit of the Lien on and security interest in the
respective Timeshare Inventory of such Inventory Grantor and/or exercise the
rights and remedies of Administrative Agent with respect thereto, and (ii)
Administrative Agent shall have the right to direct Bluegreen Trustee to Convey
to the Administrative Agent any Timeshare Inventory held by the Bluegreen
Trustee for the benefit of any Inventory Grantor under the Club Trust
Agreement. 

(g) In furtherance of the foregoing clause (f), in addition to any rights or
remedies of Administrative Agent and the Secured Creditors under Section 10
below, each Inventory Grantor hereby authorizes and instructs Bluegreen Trustee,
at Administrative Agent’s direction following the occurrence and continuance of
any Event of Default, to (i) release from the “Trust Estate” (as such term is
defined in the Club Trust Agreement) and/or otherwise Convey to the
Administrative Agent  any Timeshare Inventory held by Bluegreen Trustee  for the
benefit of any Inventory Grantor under the Club Trust Agreement and (ii)
otherwise cooperate with Administrative Agent and follow such written directions
and take such required actions with respect to the Conveyance to the
Administrative Agent of any Timeshare Inventory held by Bluegreen Trustee for
the benefit of any Inventory Grantor under the Club Trust Agreement, in each
case without the need for further written or oral assent, consent or direction
of any Inventory Grantor or any other Person, even in the event any Inventory
Grantor or such other Person (including, for the avoidance of doubt, Borrower)



17

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

objects or provides contrary directions to Bluegreen Trustee with respect to the
Conveyance to the Administrative Agent of any such Timeshare Inventory.

Section 8.Negative Pledge.    Without limiting any other term or provision of
this Agreement, and without derogating in any way from any Lien and security
interest herein created and provided for, except for any Permitted Liens, (a) no
Grantor shall, and no Grantor shall permit any of its Subsidiaries to (i)(A)
create, incur, assume or suffer to exist any Lien on or with respect to, or (B)
sell, transfer, assign, hypothecate or in any manner whatsoever dispose of any
portion of any of, in each case, (x) the applicable Grantor’s right, title and
interest in and to any Sales and Marketing Agreements or  (y)  the applicable
Grantor’s right, title and interest in and to any Management Agreements and/or
(ii) create, incur, assume or suffer to exist any mortgage or other Lien on or
with respect to any Timeshare Inventory (other than (for the avoidance of doubt)
sales of Timeshare Inventory in the ordinary course of business), in each case
whether now owned or hereafter acquired and (b) Borrower shall not, and Borrower
shall not permit any of its Subsidiaries to (i) other than pursuant to the terms
and provisions of this Agreement, create, incur, assume or suffer to exist any
Lien on or with respect to, or (ii) other than in accordance with the terms of
the applicable Securitization Documents, the sale or other transfer by any
Depositor to Borrower, sell, transfer, assign, hypothecate or in any manner
whatsoever dispose of any portion of any of, in each case, any Residual
Interests and/or any certificates or other instruments now or hereafter
representing any such Residual Interests, in each case whether now owned or
hereafter acquired. 

Section 9.Power of Attorney.    

(a) In addition to any other powers of attorney contained herein, each Grantor
hereby appoints the Administrative Agent, its nominee, or any other Person whom
the Administrative Agent may designate as such Person’s attorney‑in‑fact, with
full power and authority, upon the occurrence and during the continuation of any
Event of Default, to (i) sign a Grantor’s name on verifications of Pledged
Receivables and other Collateral; (ii) send requests for verification of
Collateral to a Grantor’s customers and account debtors under the Sales and
Marketing Agreements; (iii) to endorse a Grantor’s name on any assignments,
stock powers or other instruments of transfer and on any checks, notes,
acceptances, money orders, drafts, and any other forms of payment or security
that may come into the Administrative Agent’s possession; (iv) endorse the
Collateral in blank or to the order of the Administrative Agent or its nominee;
(v) sign a Grantor’s name on claims to enforce collection of any Collateral, on
notices to and drafts against customers and account debtors under the Sales and
Marketing Agreements or Management Agreements, as applicable, on schedules and
assignments of Collateral, on notices of assignment and on public records; (vi)
receive, open, and dispose of all mail addressed to the applicable Grantor from
a customer or account debtor under any Sales and Marketing Agreement or
Management Agreement; (vii) with respect to the Timeshare Inventory, (A) execute
and deliver any and all documents and instruments which may be required to fully
Convey any such Timeshare Inventory (or any portion thereof) to the
Administrative Agent in accordance with the terms of this Agreement and the
other Loan Documents; (B) obtain any insurance policies for its own account and
pay all or any part of the premiums therefor and costs thereof, and make, settle
and adjust all claims under such policies of insurance, and make all
determinations and decisions with respect to such policies; (C) pay or discharge
any taxes, Liens, security interests, or other encumbrances levied or placed on
or threatened against the applicable Inventory Grantor or the respective
Timeshare Inventory of



18

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

such Inventory Grantor; (D) defend any suit, action or proceeding brought
against any Inventory Grantor if such may affect Administrative Agent’s rights
under the Agreement or affect the contemplated Conveyance of any Timeshare
Inventory under this Agreement if: (x) such Inventory Grantor does not defend
such suit, action or proceeding or (y) if Administrative Agent believes that
such Inventory Grantor is not pursuing such defense in a manner that will
maximize the recovery to Administrative Agent; (E) execute and/or file any deeds
or other instruments of record with respect to the Conveyance to Administrative
Agent of any Timeshare Inventory Conveyed or intended to be Conveyed to
Administrative Agent in accordance with this Agreement; and (F) do, at
Administrative Agent’s option, at any time or from time to time, all acts and
other things that Administrative Agent reasonably deems necessary to perfect,
preserve, or realize upon Administrative Agent’s Liens on any Timeshare
Inventory, all as fully and effectively as the applicable Inventory Grantor
might do; and (vii) to do all things necessary to carry out this Agreement.   

(b) In addition to the power of attorney provided under clause (a) above and any
other powers of attorney contained herein (and without limitation thereof), each
Inventory Grantor hereby further constitutes and appoints the Administrative
Agent, its nominee, or any other Person whom the Administrative Agent may
designate as such Person’s proxy and attorney‑in‑fact with respect to any
Timeshare Inventory held by Bluegreen Trustee for the benefit of any Inventory
Grantor under the Club Trust Agreement, with full power and authority, upon the
occurrence and during the continuation of any Event of Default, to issue
instructions to and/or otherwise direct Bluegreen Trustee or such other Persons
to Convey to the Administrative Agent such Timeshare Inventory held by Bluegreen
Trustee for the benefit of any Inventory Grantor under the Club Trust
Agreement.  THE APPOINTMENT OF ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT PURSUANT TO THIS CLAUSE (b) SHALL BE EFFECTIVE AUTOMATICALLY,
WITHOUT THE NECESSITY OF ANY ACTION BY ANY PERSON (INCLUDING THE BLUEGREEN
TRUSTEE, THE APPLICABLE INVENTORY GRANTOR, ADMINISTRATIVE AGENT, OR ANY OFFICER
OR AGENT OF THE FOREGOING), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT UPON WRITTEN NOTICE OF SAID EVENT OF DEFAULT TO BLUEGREEN
TRUSTEE AND THE APPLICABLE INVENTORY GRANTOR. It is the intention of each
Inventory Grantor that the foregoing powers of attorney and/or proxy pursuant to
this clause (b) comport with and comply with all Applicable Laws and (to the
extent applicable) any requirements of the Club Trust Agreement with respect to
the granting of proxies by or at the direction of the Inventory Grantors.

(c) In furtherance of the foregoing, each Grantor hereby ratifies and approves
all acts of any such attorney and agree that neither the Administrative Agent
nor any such attorney will be liable for any acts or omissions or for any error
of judgment or mistake of fact or law other than such Person’s gross negligence
or willful misconduct, as determined by a court of competent jurisdiction by
final and nonappealable judgment.  The Administrative Agent may file one or more
financing statements disclosing its security interest in (x)  all or any part of
the Pledged Account Collateral without Borrower’s signature appearing thereon
and (y)  all or any part of the other Collateral without the applicable
Grantor’s signature appearing thereon, and each such Person hereby grants the
Administrative Agent a power of attorney to authorize any such financing
statements, and amendments and supplements thereto, on behalf of such Person
without notice



19

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

thereof to such Person.  The foregoing powers of attorney and/or proxy, being
coupled with an interest, are irrevocable until the Facility Termination Date.  
 

Section 10.Defaults and Remedies.

(a) The occurrence of any event or the existence of any condition specified as
an “Event of Default” under the Credit Agreement shall constitute an “Event of
Default” hereunder.

(b) Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent shall, subject to the terms and provisions of this
Agreement, have, in addition to all other rights provided herein or by law, the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the Applicable Law of the jurisdiction where the rights or remedies are
asserted and regardless of whether the UCC applies to the affected Collateral),
and further the Administrative Agent may, without further demand and, to the
extent permitted by Applicable Law, without advertisement, notice, hearing or
process of law, all of which the Grantors hereby waive to the extent permitted
by Applicable Law, at any time or times, sell and deliver any or all Collateral
held by or for it at public or private sale, at any securities exchange or
broker’s board or at the Administrative Agent’s office or elsewhere, for cash,
upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its discretion.  In the exercise of any
such remedies, the Administrative Agent may sell the Collateral as a unit even
though the sales price thereof may be in excess of the amount remaining unpaid
on the Secured Obligations.  In addition to all other sums due any Secured
Creditor hereunder, the applicable Grantor shall pay the Secured Creditors all
reasonable costs and expenses incurred by the Secured Creditors, including
reasonable attorneys’ fees and court costs, in obtaining, liquidating or
enforcing payment of Collateral or the Secured Obligations or in the prosecution
or defense of any action or proceeding by or against any Secured Creditor,  such
Grantor concerning any matter arising out of or connected with this Agreement or
the Collateral or the Secured Obligations, including any of the foregoing
arising in, arising under or related to a case under the United States
Bankruptcy Code (or any successor statute).  Any requirement of reasonable
notice shall be met if such notice is given in accordance with Section 10.8 of
the Credit Agreement at least ten (10) days before the time of sale or other
event giving rise to the requirement of such notice; provided, that no
notification need be given to any such Grantor if such Person has signed, after
an Event of Default hereunder has occurred, a statement renouncing any right to
notification of sale or other intended disposition.  The Administrative Agent
shall not be obligated to make any sale or other disposition of the Collateral
regardless of notice having been given.  Any Secured Creditor may be the
purchaser at any such sale.  Each Grantor hereby waives all of its rights of
redemption from any such sale.  The Administrative Agent may postpone or cause
the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, be made at the time and place to which the sale was postponed or
the Administrative Agent may further postpone such sale by announcement made at
such time and place.  The Administrative Agent has no obligation to prepare the
Collateral for sale.  The Administrative Agent may sell or otherwise dispose of
the Collateral without giving any warranties as to the Collateral or any part
thereof, including disclaimers of any warranties of title or the like, and each
Grantor acknowledge and agree that the absence of such warranties shall not
render the disposition commercially unreasonable.



20

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

(c) Without in any way limiting the foregoing, upon the occurrence and during
the continuation of any Event of Default hereunder, in addition to all other
rights provided herein or by Applicable Law, the Administrative Agent shall have
the right to exercise any and all rights with respect to the Pledged Account,
including the right to direct the disposition of the funds in the Pledged
Account and to collect, withdraw, and receive all amounts due or to become due
or payable thereunder.

(d) The powers conferred upon the Secured Creditors hereunder are solely to
protect their interest in the Collateral and shall not impose on them any duty
to exercise such powers.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Administrative Agent accords its own property,
consisting of similar type assets, it being understood, however, that the
Administrative Agent shall have no responsibility for (i) ascertaining or taking
any action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Administrative
Agent has or is deemed to have knowledge of such matters, (ii) taking any
necessary steps to preserve rights against any parties with respect to any
Collateral, or (iii) initiating any action to protect the Collateral or any part
thereof against the possibility of a decline in market value.  This Agreement
constitutes an assignment of rights only and not an assignment of any duties or
obligations of any Grantor in any way related to the Collateral, and the
Administrative Agent shall have no duty or obligation to discharge any such duty
or obligation.  Neither any Secured Creditor nor any party acting as attorney
for any Secured Creditor shall be liable for any acts or omissions or for any
error of judgment or mistake of fact or law other than such person’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final and nonappealable judgment; provided, that in no event
shall they be liable for any punitive, exemplary, indirect or consequential
damages. 

(e) Failure by the Administrative Agent to exercise any right, remedy or option
under this Agreement or any other agreement between the Grantors and the
Administrative Agent or provided by Applicable Law, or delay by the
Administrative Agent in exercising the same, shall not operate as a waiver; and
no waiver shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated.  The rights and remedies of the Secured Creditors under
this Agreement shall be cumulative and not exclusive of any other right or
remedy which any Secured Creditor may have.  For purposes of this Agreement, an
Event of Default shall be construed as continuing after its occurrence until
waived in writing by the Administrative Agent.

Section 11.Application of Proceeds.  The proceeds and avails of the Collateral
at any time received by the Administrative Agent upon the occurrence and during
the continuation of any Event of Default shall, when received by the
Administrative Agent in cash or its equivalent, be applied by the Administrative
Agent in reduction of, or held as collateral security for, the Secured
Obligations in accordance with the terms of the Credit Agreement.  The Borrower
shall remain liable to the Secured Creditors for any deficiency.  Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Borrower, for itself or as agent for the applicable
Grantor, or to whomsoever the Administrative Agent reasonably determines is
lawfully entitled thereto.





21

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

Section 12.Continuing Agreement.  This Agreement shall be a continuing agreement
in every respect and shall remain in full force and effect until the Facility
Termination Date.  Upon such termination of this Agreement, the Administrative
Agent shall, upon the request and at the expense of the Borrower or the
applicable Grantor, forthwith release its Liens and security interests
hereunder. 

Section 13.The Administrative Agent. In acting under or by virtue of this
Agreement, the Administrative Agent shall be entitled to all the rights,
authority, privileges, and immunities provided in the Credit Agreement, all of
which provisions of said Credit Agreement (including Section 9 thereof) are
incorporated by reference herein with the same force and effect as if set forth
herein in their entirety.  The Administrative Agent hereby disclaims any
representation or warranty to the Secured Creditors or any other holders of the
Secured Obligations concerning the perfection of the Liens and security
interests granted hereunder or in the value of any of the Collateral.

Section 14.Miscellaneous.

(a) This Agreement cannot be changed or terminated orally.  This Agreement shall
create a continuing Lien on and security interest in the Collateral and shall be
binding upon Borrower and each Grantor, their respective successors and assigns
and shall inure, together with the rights and remedies of the Secured Creditors
hereunder, to the benefit of the Secured Creditors and their successors and
permitted assigns; provided, that no Grantor may assign its rights or delegate
its duties hereunder without the Administrative Agent’s prior written
consent.  Without limiting the generality of the foregoing, and subject to the
provisions of the Credit Agreement, any Lender may assign or otherwise transfer
any Indebtedness held by it secured by this Agreement to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise.

(b) Except as otherwise specified herein, all notices and other communications
provided for herein shall be given to the applicable party in the manner
described in Section 10.8 of the Credit Agreement.

(c) In the event and to the extent that any provision hereof shall be deemed to
be invalid or unenforceable by reason of the operation of any Applicable Law or
by reason of the interpretation placed thereon by any court, this Agreement
shall to such extent be construed as not containing such provision, but only as
to such jurisdictions where such Applicable Law or interpretation is operative,
and the invalidity or unenforceability of such provision shall not affect the
validity of any remaining provisions hereof, and any and all other provisions
hereof which are otherwise lawful and valid shall remain in full force and
effect.

(d) The Lien and security interest herein created and provided for stand as
direct and primary security for the Secured Obligations of the Borrower arising
under or otherwise relating to the Credit Agreement as well as for the other
Secured Obligations secured hereby.  No application of any sums received by the
Secured Creditors in respect of the Collateral or any disposition thereof to the
reduction of the Secured Obligations or any part thereof shall in any manner
entitle the Borrower or any Grantor to any right, title or interest in or to the
Secured Obligations or any collateral or security therefor, whether by
subrogation or otherwise, unless and until the Facility



22

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

Termination Date.  Each of the Borrower and each Grantor acknowledges and agrees
that the Lien and security interest hereby created and provided are absolute and
unconditional and shall not in any manner be affected or impaired by any acts of
omissions whatsoever of any Secured Creditor or any other holder of any Secured
Obligations, and without limiting the generality of the foregoing, the Lien and
security interest hereof shall not be impaired by any acceptance by any Secured
Creditor or any other holder of any Secured Obligations of any other security
for or guarantors upon any of the Secured Obligations or by any failure, neglect
or omission on the part of any Secured Creditor or any other holder of any of
the Secured Obligations to realize upon or protect any of the Secured
Obligations or any collateral or security therefor.  Subject to the terms and
conditions of this Agreement, including with respect to each Grantor’s rights
and ability to take certain actions with respect to the Collateral, the Lien and
security interest hereof shall not in any manner be impaired or affected by (and
the Secured Creditors, without notice to anyone, are hereby authorized to make
from time to time) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any of the Secured Obligations or of any
collateral or security therefor, or of any guaranty thereof, or of any
instrument or agreement setting forth the terms and conditions pertaining to any
of the foregoing.  The Secured Creditors may at their discretion at any time
grant credit to the Borrower without notice to any Grantor in such amounts and
on such terms as the Secured Creditors may elect without in any manner impairing
the Lien and security interest created and provided for.  In order to realize
hereon and to exercise the rights granted the Secured Creditors hereunder and
under Applicable Law, there shall be no obligation on the part of any Secured
Creditor at any time to first resort for payment to the Borrower or the
applicable Grantor or to any guaranty of the Secured Obligations or any portion
thereof or to resort to any other collateral, security, property, Liens or any
other rights or remedies whatsoever, and the Secured Creditors shall have the
right to enforce this Agreement against Borrower or each Grantor or its
Collateral, in each case irrespective of whether or not other proceedings or
steps seeking resort to or realization upon or from any of the foregoing are
pending.

(e) This Agreement may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Agreement by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  Each of
Borrower and the Grantors acknowledge that this Agreement is and shall be
effective upon its execution and delivery by such Persons to the Administrative
Agent, and it shall not be necessary for the Administrative Agent to execute
this Agreement or any other acceptance hereof or otherwise to signify or express
its acceptance hereof.

(f) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning of any provision hereof.

(g) This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based on, arising out of or relating
to this Agreement shall be governed by, and construed in accordance with, the
Applicable Laws of the State of New York,



23

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

without regard to conflicts of law provisions (other than Sections 5-1401 and
5-1402 of the New York General Obligations law).

(h) Each of Borrower and each Grantor irrevocably and unconditionally submits,
for itself and its property, to the non‑exclusive jurisdiction of the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law.

(i) Each of Borrower and each Grantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement in any court referred to in Section 14(h).  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by Applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(j) Each party hereto hereby irrevocably waives, to the fullest extent permitted
by Applicable Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated hereby (whether based on contract, tort or any
other theory).  Each party hereto (a) certifies that no representative, agent or
attorney of any other person has represented, expressly or otherwise, that such
other person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section 14(j).

(k) This Agreement constitutes an amendment and restatement of that certain
Amended and Restated Security Agreement, dated as of December 16, 2016, by and
among the Borrower, the Grantors party thereto and the Administrative Agent, as
amended (the “Existing Security Agreement”), effective from and after the date
hereof.   The execution and delivery of this Agreement shall not constitute a
novation of any indebtedness, any security interest (or priority thereof) or
other obligations owing to the Lenders or the Administrative Agent under the
Existing Credit Agreement or Existing Security Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement

[Signature Pages to Follow]

 

24

 

[Bluegreen] Second Amended and Restated Security Agreement

#70184708

--------------------------------------------------------------------------------

 

 

In Witness Whereof,  each of the parties hereto has caused this Security
Agreement to be duly executed and delivered as of the date first above written.

﻿

﻿

BORROWER:

﻿

BLUEGREEN VACATIONS CORPORATION

﻿

﻿

By:/s/ Paul Humphrey_____________

Name:Paul Humphrey

Title:Senior Vice President, Finance, Capital Markets and

Mortgage Operations

﻿

﻿

﻿

GRANTORS:

﻿

BLUEGREEN VACATIONS UNLIMITED,  INC.

BLUEGREEN RESORTS MANAGEMENT, INC.

BLUEGREEN LOUISIANA, LLC

BLUEGREEN NEVADA, LLC
BLUEGREEN NEW JERSEY, LLC

﻿

﻿

By:/s/ Paul Humphrey_____________

Name:Paul Humphrey

Title:Vice President

﻿

TFRI 2013-1 LLC

﻿

By:/s/ Paul Humphrey_____________

Name:Paul Humphrey

Title:President

﻿

﻿

﻿

﻿

﻿

﻿

 

[Signature Page to Second Amended and Restated Security Agreement]

--------------------------------------------------------------------------------

 

 

Accepted and agreed to as of the date first above written.

﻿

﻿

FIFTH THIRD BANK,  

as Administrative Agent

﻿

﻿

By:/s/ Trey Fogg______________

Name:Trey Fogg 

Title:Vice President

﻿



[Signature Page to Second Amended and Restated Security Agreement]

--------------------------------------------------------------------------------